UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6650


WILLIAM HENCELY DAVIS, JR.,

                  Petitioner - Appellant,

             v.

STATE OF NORTH CAROLINA; D.G. WOOD, Superintendent; WALLACE
W. DIXON, Magistrate Judge; FRANK W. BULLOCK, JR., Judge; N.
CARLTON TILLEY, Judge,

                  Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:08-cv-00706-TDS-PTS)


Submitted:    January 19, 2010               Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Hencely Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Hencely Davis, Jr., filed a pleading seeking

both coram nobis relief from his state conviction as well as

Fed. R. Civ. P. 60(b) relief on his 28 U.S.C. § 2254 (2006)

petition.        The district court adopted the magistrate judge’s

recommendation      and      denied   relief.          To    the    extent       that    Davis

sought to challenge his conviction, the district court found

that his pleading was a successive § 2254 petition and dismissed

it on that basis.             The court also found that Davis was not

entitled to relief under Rule 60.                Davis seeks to appeal.

             The order is not appealable unless a circuit justice

or   judge   issues      a   certificate        of   appealability.              28     U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).       A certificate          of   appealability             will   not     issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2006).                       A prisoner satisfies

this   standard     by    demonstrating         that    reasonable          jurists      would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.    2001).      We    have     independently           reviewed      the

record    and    conclude      that   Davis      has        not    made    the    requisite

                                            2
showing.     Accordingly, we deny a certificate of appealability

and dismiss the appeal.       We also deny Davis’ motions to amend or

correct the caption and for appointment of counsel.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in    the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  DISMISSED




                                     3